Citation Nr: 1019594	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-31 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied entitlement to service 
connection for sarcoidosis based on a lack of submission of 
new and material evidence.

The May 2006 rating decision granted entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective November 1, 2005.

The Veteran appeared before the undersigned Veterans Law 
Judge at the RO in May 2009.  A transcript is of record.

In an October 2009 decision, the issue of entitlement to 
service connection for sarcoidosis was reopened by the Board 
based on the submission of new and material evidence and was 
subsequently remanded in order to schedule the Veteran for a 
VA examination, which was completed in November 2009.



FINDINGS OF FACT

1. The Veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2. The current sarcoidosis is not related to a disease or 
injury in military service, including exposure to herbicides.



CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
November 2005. This letter told him what evidence was needed 
to substantiate entitlement to service connection. The letter 
also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.

An October 2009 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date pursuant to Dingess.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the November 2005 
and October 2009 letters complied with this requirement.

VCAA notice was provided after the initial adjudication of 
the claim.  The timing deficiency was cured by readjudication 
of the claim in a February 2010 supplemental statement of the 
case that was issued after the notice was provided.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded an adequate VA 
examination in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.



Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including 
sarcoidosis, will be presumed if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service. 38 
C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2009) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Sarcoidosis

Background

A November 1965 service entrance examination indicated a 
negative chest X-ray.  In March 1967, there was a report of a 
non-productive cough and a runny nose.  In September 1968, 
the Veteran reported chest pain and dizziness and was 
diagnosed with pleurisy.  A subsequent notation indicated the 
Veteran was still vomiting, experiencing chest pain, and 
dizziness.  In July 1969, the Veteran was diagnosed as having 
a cold after complaining of a sore throat, however, he stated 
he was not coughing.  A July 1969 separation examination 
indicated a normal chest X-ray and no indication or diagnosis 
of any pulmonary disease.

Medical treatment records associated with the file dated from 
January 1997 indicate no complaints of a chronic cough or any 
pulmonary disorders.  The first notation of a complaint of 
chronic cough was in a February 2002 VA medical treatment 
record.  

The February 2002 VA treatment record shows that the Veteran 
reported that he had quit smoking 30 years ago.  He had no 
history of lung disease, and that he had been in his usual 
state of health until 2 months ago when he complained of a 
cough productive of clear phlegm and hoarseness status post a 
chest X-ray significant for left hilar fullness.  The Veteran 
reported that he was exposed to Agent Orange, that he worked 
in a quarry and was positive for silica exposure, and was 
exposed to asbestos as an auto mechanic.

In April 2002, a VA treatment record indicated a diagnosis of 
sarcoidosis, confirmed by biopsy.

In an October 2004 statement, the Veteran's wife stated he 
had a cough almost from the time he came home [from service].  
She stated it became worse and the Veteran quit smoking in 
June 1970.

In October 2005, a VA physician, Dr. Dickinson, stated that 
the Veteran was under his care for sarcoidosis and that it 
was his understanding that sarcoidosis was one of several 
chronic conditions associated with exposure to certain 
herbicide agents and would be considered to have been 
incurred in service even though there was no evidence of 
disease during the period of service.  Dr. Dickinson stated 
that although the Veteran was not diagnosed with sarcoidosis 
until 2002, he likely had symptoms as far back as 1971 when 
he developed a chronic dry, non-productive cough.  Dr. 
Dickinson stated it was his belief that the Veteran should 
receive service connection for sarcoidosis.

In a December 2005 VA pulmonary treatment record, the Veteran 
was seen for follow-up of his sarcoidosis and reported he 
continued to have a cough and worsening dyspnea on exertion.  
The Veteran requested a letter relating his sarcoid to 
"dioxane" exposure during Vietnam.  The VA examiner, Dr. 
Karlinsky, Chief of Pulmonary Outpatient Clinics, stated he 
knew of no direct relationship.

In a February 2006 letter, Dr. Karlinsky stated he had been 
following the Veteran for several years due to his diagnosis 
of sarcoidosis.  Dr. Karlinsky stated the Veteran reported he 
was exposed to Agent Orange during his tour of duty in 
Vietnam.  Dr. Karlinsky stated that he did not know of any 
unequivocal evidence to suggest a relation between this 
defoliant and sarcoidosis.  However, as the etiology of 
sarcoidosis remained unknown, but was likely due to some 
inhaled antigen, he could not say that this condition was not 
caused or exacerbated by his exposure to this chemical.

In a September 2006 letter, Dr. Dickinson again opined the 
Veteran should receive service connection for sarcoidosis due 
to Agent Orange exposure.

An August 2007 VA respiratory examination conducted by the 
Associate Chief of Pulmonary and Critical Care Medicine, 
concluded that there was a lack of objective evidence for the 
diagnosis of pleurisy in service and that a follow-up 
treatment record suggests that the symptoms were likely 
consistent with gastrointestinal complaints.  The examiner 
concluded that it was "less likely as not that [the 
Veteran's] complaints [in service] of a cough, chest pain, 
and dizziness were pleurisy at all and that they were caused 
by or are a result of his subsequent diagnosis of 
sarcoidosis." The examiner further noted that pleural 
manifestation of sarcoidosis was extremely unusual.

In a September 2007 letter, Dr. Dickinson stated that after 
speaking with the Veteran's wife, it was clear he developed a 
chronic dry, non-productive cough beginning as early as 1970 
or within a year of discharge from military service.  Dr. 
Dickinson reiterated his opinion that the Veteran should 
receive service connection for sarcoidosis.

In a letter received October 2007, RGV, a VA social worker, 
indicated that he had treated and counsel the Veteran for 
several years.  RGV stated the Veteran had complained over 
several years of a chronic, dry, persistent cough that he 
experienced while he was still serving in Vietnam, and that 
the Veteran had reported this condition to the medic.  RGV 
stated the Veteran was diagnosed as having sarcoidosis, which 
was caused by exposure to Agent Orange.  RGV opined that 
since the Veteran reported this to a medic in Vietnam, this 
must be on record and located in his medical folder at the 
Personnel Record Center in St. Louis.  

In November 2009, the Veteran underwent a VA examination.  
The Veteran reported that he developed a non-productive cough 
while in the military.  He stated it was present all the 
time, and although it did not wake him from sleep, his wife 
reported that sometimes he coughed in his sleep.  The cough 
had become progressively worse over the years.  He was a 
smoker when in the service, but quit in 1970 with no 
improvement in his cough.  

The examiner noted that a review of the medical record 
indicated that sarcoidosis was diagnosed in 2002 following an 
abnormal chest X-ray obtained after a reported chronic cough.  
Per a February 2002 VA Boston treatment record, a cough had 
been present for 2 months, and in April 2002, the Veteran was 
diagnosed with sarcoidosis. There had been no previous 
hospitalizations for lung disease.

The examiner reported that no cough was noted during the 30 
minute examination, including with deep breaths on physical 
examination.  Pulmonary function tests showed normal lung 
function with normal spirometry, total lung capacity, and 
diffusing capacity.

The examiner stated that the Veteran had a clear diagnosis of 
biopsy-proven sarcoidosis in 2002.  At present, his lung 
function was normal and he should have no disability related 
to sarcoidosis, the examiner stated the cause of his mild 
dyspnea on exertion was uncertain and may reflect 
deconditioning.

The examiner noted that while the diagnosis of sarcoidosis 
was made in 2002, at issue was the date of onset.  The 
Veteran reported a chronic cough dating to the time of 
military service.  There was no corroborating evidence of 
this claim in the service or VA medical records.  The service 
medicals, reviewed in detail, contained a fairly typical 
episode of upper respiratory infection and of particular note 
an episode of sore throat just prior to discharge at which 
time cough was specifically denied.  

The VA medical records included multiple visits to his VA 
primary care provide between 1997 and 2001 without mention of 
cough, and several different physician notes of the Veteran's 
symptoms reported at the time of sarcoid diagnosis, pointed 
to a relatively recent onset of cough, likely in late 2001.  
Moreover, it was unclear whether the Veteran's cough was in 
fact due to sarcoidosis.  Cough was not a common symptom of 
sarcoidosis, in contrast, cough was a common symptom of GERD, 
and there was considerable evidence of GERD sufficiently 
severe to cause Barrett's esophagus and reflux laryngitis.  

Based on this evidence, the examiner concluded there was less 
than a 50 percent chance that the Veteran's sarcoidosis had 
its onset in the service, or was caused or aggravated by 
exposures incurred while in the service.  There was a less 
than 50 percent likelihood that sarcoidosis was present 
within one year of service and was at least mildly disabling.

Analysis

The Veteran has a current diagnosis of sarcoidosis and is 
presumed to have been exposed to herbicides during his 
service in Vietnam.  Thus, two of the three elements 
necessary for the grant of service connection, a current 
diagnosis and in-service injury, are established.

Although the Veteran is presumed exposed to Agent Orange, 
sarcoidosis is not among the diseases or disorders eligible 
for presumptive service connection. 38 C.F.R. § 3.309. The 
only respiratory disorders granted presumptive service 
connection due to Agent Orange exposure are respiratory 
cancers. The Veteran does not have a current diagnosis of 
lung, bronchus, larynx, or trachea cancer.

Presumptive service connection, based on herbicide exposure 
is, therefore, not possible.  38 C.F.R. §§ 3.307, 3.309(e).  
Nonetheless, the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Dr. Davidson has provided statements that could be construed 
as linking the current sarcoidosis to the herbicide exposure.  
His statements, however, are based on the mistaken belief 
that sarcoidosis is one of the diseases recognized as 
presumptively due to such exposure.  A VA social worker has 
also argued mistakenly that the law and regulations provide 
presumptive service connection for sarcoidosis on the basis 
of exposure to Agent Orange.  

Dr. Davidson has not cited any other basis for linking the 
current sarcoidosis to herbicides.  The social worker has no 
reported medical expertise, and hence lacks the expertise to 
express a competent medical opinion as to the etiology of 
sarcoidosis.  Neither Dr. Davidson or the social worker has 
cited any scientific or medical evidence in support of a link 
between sarcoidosis or herbicide exposure.  Other medical 
professionals with expertise in pulmonary disease have 
specifically noted that there is no evidence of a link 
between sarcoidosis and herbicide exposure.  

Hence, the evidence is against a link between the current 
sarcoidosis and the in-service herbicide exposure.

As for direct service connection, service treatment records 
are negative for any complaint, treatment, or diagnosis of 
sarcoidosis during service, including due to Agent Orange 
exposure.  Post-service, the first reports of sarcoidosis 
were noted in 2002, approximately 36 years after the 
Veteran's discharge from service.

The Veteran and his spouse have offered testimony and 
statements to the effect that the Veteran had a continuity of 
pertinent symptomatology, namely coughing, that began in 
service and has continued to the present.  They are competent 
to report this continuity of symptomatology.  

These reports have, however, been noted only in connection 
with the current claim.  They are contradicted by the 
Veteran's report of no cough during treatment in service, the 
negative service discharge medical examination and medical 
history, and the history reported by the Veteran when first 
treated in 2002.  The contemporaneous record, including the 
Veteran's reports, is more probative than the recent reports 
of the Veteran and his spouse, made in connection with his 
claim for VA compensation.  The lay evidence is thus found to 
lack credibility.

Some medical professionals have provided opinions linking the 
current sarcoidosis to service based on the Veterans recent 
reports of a continuity of symptomatology.  Inasmuch as the 
Board has found these reports to lack credibility, the 
medical opinions based on those reports, are of little, if 
any, probative value.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005) (the Board can find a medical opinion inadequate 
when it is based on an inaccurate history); see also Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006).

It follows that there is no basis to award service connection 
for sarcoidosis based on chronicity in service or continuous 
symptoms thereafter. Savage v. Gober, 10 Vet. App. 488, 494- 
97 (1997); 38 C.F.R. § 3.303(b).

The presumption of in-service incurrence for chronic 
diseases, in this case, sarcoidosis, is not for application. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 
as the Veteran's diagnosis of sarcoidosis did not manifest 
itself within one year following the Veteran's service.

Because the most probative evidence is against a link between 
current sarcoidosis and a disease or injury in service, the 
evidence is against the claim. Reasonable doubt does not 
arise and the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for sarcoidosis is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


